IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


A.G., MOTHER OF H.F.D., T.D.
AND M.R.G., CHILDREN,

             Appellant,

 v.                                                   Case No. 5D16-3647

DEPARTMENT OF CHILDREN
AND FAMILIES,

           Appellee.
________________________________/

Opinion filed February 7, 2017

Appeal from the Circuit Court
for Marion County,
Gary L. Sanders, Judge.

Ryan Thomas Truskoski, Special Assistant
Regional Counsel, Jeffrey Deen, Appellate
Counsel, and Lori D. Loftis, Assistant
Regional Counsel, of The Office of Criminal
Conflict and Civil Regional Counsel,
Casselberry, for Appellant.

Deborah Anne Schroth, for Appellee,
Department of Children and Families.

Sara E. Goldfarb, Sanford, for Guardian ad
Litem Program.


PER CURIAM.

      AFFIRMED. See J.B.P. v. Dep't of Children & Families, 868 So. 2d 1289, 1290

(Fla. 4th DCA 2004) (“Because the complete record is sufficient and enables us to review
the final order of termination, even with only a single omnibus finding, we have elected

not to reverse in this case.     We caution the Judges in this District presiding over

termination of parental rights cases, however, not to infer that the failure to make specific

factual findings will always be harmless. In most cases-although not in this one-such

findings are indispensable.”).



ORFINGER and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                             2